MEMORANDUM **
Frank Ingram appeals pro se the district court’s order dismissing his employment discrimination action with prejudice based on Ingram’s failure to appear at the time set for jury selection. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to comply with a court order, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
After Ingram failed to timely appear for two separate pretrial conferences, the district court judge warned him that a subsequent failure to timely appear would result in dismissal. Despite this warning, Ingram failed to timely appear for jury selection. Under these circumstances, we con- • elude that the district court did not abuse its discretion by dismissing Ingram’s action with prejudice. See id. at 1262 (stating that a warning that an action will be dismissed satisfies the requirement that the district court consider less drastic alternatives).
We do not address Ingram’s contentions regarding the merits of his employment discrimination action because the district court dismissed his action for failure to comply with a court order. See Al-Torki v. Kaempen, 78 F.3d 1381, 1385 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.